Order entered July 2, 2019




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-19-00476-CR

                        DANIEL RODRIGUEZ SALDANA, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-47041-U

                                          ORDER
       Before the Court is the June 27, 2019 request for an extension of time filed by court

reporter Sasha Brooks. We GRANT the request and ORDER the reporter’s record due thirty

days from the date of this order.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE